 1   TIFFANY & BOSCO, P.A.
     Richard G. Himelrick, State Bar No. 004738
 2   Seventh Floor Camelback Esplanade II
     2525 East Camelback Road
 3   Phoenix, Arizona 85016
     Telephone: (602) 255-6000
 4   Email: rgh@tblaw.com
     Liaison Counsel for Plaintiff
 5
     GLANCY PRONGAY & MURRAY LLP
 6   Lionel Z. Glancy
     Robert V. Prongay
 7   Lesley F. Portnoy
     Charles H. Linehan
 8   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 9   Telephone: (310) 201-9150
     Email: lglancy@glancylaw.com; rprongay@glancylaw.com;
10           lportnoy@glancylaw.com; clinehan@glancylaw.com
11   Counsel for Plaintiff
12
                               UNITED STATES DISTRICT COURT
13
                                   DISTRICT OF ARIZONA
14

15   Shant Maknissian, Individually and On        Case No. 2:18-cv-02924-JJT
     Behalf of All Others Similarly Situated,
16                                                NOTICE OF VOLUNTARY
                  Plaintiff,                      DISMISSAL PURSUANT TO
17
           v.                                     FED. R. CIV. P. 41(a)(1)(A)(i)
18

19   Microchip Technology Inc.; Stephen
     Sanghi; James Eric Bjornholt; and Ganesh
20   Moorthy,
21                Defendants.
22

23

24          NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the

25   Federal Rules of Civil Procedure, Plaintiff Shant Maknissian, hereby voluntarily

26   dismisses this action, without prejudice, against Defendants. As grounds therefore,

27   Plaintiff Shant Maknissian, states that: (1) Defendants have not filed an answer or a

28
 1   motion for summary judgment; and (2) this dismissal will not bind or prejudice any
 2   party or member of the putative class.
 3

 4         Dated: November 13, 2018.
 5
                                       TIFFANY & BOSCO, P.A.
 6

 7
                                       By:    /s/ Richard G. Himelrick
 8                                            Richard G. Himelrick
 9                                            Seventh Floor Camelback Esplanade II
                                              2525 East Camelback Road
10                                            Phoenix, AZ 85016
11                                            Liaison Counsel for Plaintiff

12
                                       GLANCY PRONGAY & MURRAY LLP
13
                                       Lionel Z. Glancy
14                                     Robert V. Prongay
                                       Lesley F. Portnoy
15                                     Charles H. Linehan
16                                     1925 Century Park East, Suite 2100
                                       Los Angeles, CA 90067
17                                     Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                               2
 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on November 13, 2018, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the e-mail addresses denoted on the Electronic Mail notice list, and I
 5   hereby certify that I have mailed the foregoing document or paper via the United States
 6   Postal Service to the non-CM/ECF participants indicated on the Manual Notice list.
 7          I certify under penalty of perjury under the laws of the United States of America
 8   that the foregoing is true and correct.
 9
                                                s/ Shelley Boettge
10                                             Shelley Boettge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
